Appellee contends that the certificates of the resident engineer showing work done by Mims Bros. and contract value should not be considered in evidence. Notwithstanding the work had been abandoned by the construction company (Rawlinson), the state was interested in the completion of the project and in a proper application of the fund still in hand for that purpose, and had its engineer on the ground overlooking the work and certifying the results. Our judgment is that the certificates should be considered, not as conclusive, but as prima facie, evidence of the facts certified. These certificates are to be considered, not merely as the declarations of the engineer, but as contemporaneous verbal acts, belonging, not necessarily, indeed, but ordinarily and naturally, to the principal thing. "It is on this ground that this * * * class of entries is admitted, and therefore it can make no difference, as to their admissibility, whether the party who made them be living or dead, nor whether he was, or was not, interested in making them; his interest going only to affect the credibility or weight of the evidence when received." 1 Greenl. Ev. (16th Ed.) p. 844, § 120; 4 Jones, Ev. (2d Ed.) § 1700; Baucum v. George,65 Ala. 267.
                        Appellant's Application.
Appellant suggests that the court has not allowed to it the value of the cement work done by Bonham under a separate contract with appellant. We have been unable to find in the record competent evidence of the value of this work; we are not allowed to speculate.
Applications overruled.